Title: To James Madison from Solomon Bartlett, 5 November 1813
From: Bartlett, Solomon
To: Madison, James


        
          millsbery Careline county state of marylandnovember the 5 day 1813
        
        TO THE GRAT AND HONEBLE FATHER OF AMARYCEA
        I am happy to in form your honer of the state of the peopel we have binn very suckteful this yare the feddrls have lost theire power and is like to foll to note many are turning back again grat sukses to youre electshon O shall days or months or years ware out youre naim you vallant harrow shorely the lord is with you I have no dought in me but the lord will direct youre way he is able to make youre nixt lectshon sronger then the last Boyed and my self did all we for you but if I shud live to see youre nixt elecshon I mean to excort my self more then ever I have no dought in me but the peopel will make youre ellectshon strong I would in form highness of a matter that the fedrls maks a handel of argus is Deed that cept the lite house on dilleware cape and his widow is moved away and she has put a cannel of negers in the bilden to carry on a salt works and is cutting down the small timber on the cape which will be a ruin to the hole the bilding are going down and cape ceeing down and maney say that twise the som that ever has been given wont kee it again i beleve that you node not of it being so bad carrid on if your onner could place that confedence in your frind to give the appintmnt I would tak the best care of the property that ever was taken of it I think it my duty to do my cuntery all the good I can if your honer think me wrthey plese to give me a anser by the male at dover in cent on Dilleware your humbil servent
        
          Solomon Bartlett
        
      